Exhibit 10.3

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [***].

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of January 12, 2011 (this “Amendment”), is by and among:

(a) RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”),

(b) INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”
and, together with Borrower, the “Loan Parties” and each, a “Loan Party”), as
Servicer (and solely for purposes of making the representation in Section 1.5 of
this Amendment, individually),

(c) GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),

(d) JUPITER SECURITIZATION COMPANY LLC, a Delaware limited liability company as
successor by merger to Park Avenue Receivables Company LLC (together with its
successors, “Jupiter”), and JPMORGAN CHASE BANK, N.A., in its capacity as a
Liquidity Bank to Jupiter (together with its successors, “JPMorgan” and,
together with Jupiter, the “Jupiter Group”),

(e) STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”),

(f) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to
CAFCO (together with its successors, “Citibank” and, together with CAFCO, the
“CAFCO Group”),

(g) WORKING CAPITAL MANAGEMENT CO., L.P., a California limited partnership
(together with its successors, “WCM”), and MIZUHO



--------------------------------------------------------------------------------

CORPORATE BANK, LTD., in its capacity as a Liquidity Bank to WCM (together with
its successors, “Mizuho” and, together with WCM, the “WCM Group”),

(h) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic” and, together with Gotham, Jupiter,
Starbird, WCM and CAFCO, the “Conduits”), and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (F/KA CALYON NEW YORK BRANCH), in its capacity as a Liquidity
Bank to Atlantic (together with its successors, “CACIB” and, together with
Atlantic, the “Atlantic Group”),

(i) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as
agent for the Gotham Group (together with its successors in such capacity, the
“Gotham Agent” or a “Co-Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the Jupiter Group (together with its successors in such capacity, the
“Jupiter Agent” or a “Co-Agent”), BNP PARIBAS, ACTING THROUGH ITS NEW YORK
BRANCH, in its capacity as agent for the Starbird Group (together with its
successors in such capacity, the “Starbird Agent” or a “Co-Agent”), CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as agent for the
Atlantic Group (together with its successors in such capacity, the “Atlantic
Agent” or a “Co-Agent”), MIZUHO CORPORATE BANK, LTD. (the “WCM Agent” or a
“Co-Agent”), and CITIBANK, N.A. in its capacity as agent for the CAFCO Group
(together with its successors in such capacity, the “CAFCO Agent” or, after
effectiveness of this Amendment, a “Co-Agent”), and

(j) CITICORP NORTH AMERICA, INC. (“CNAI”), as administrative agent for the
Gotham Group, the Jupiter Group, the Starbird Group, the CAFCO Group, the
Atlantic Group, the WCM Group and the Co-Agents (in such capacity, together with
any successors thereto in such capacity, the “Administrative Agent” and together
with each of the Co-Agents, the “Agents”).

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto (other than WCM and Mizuho) are parties to that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as amended (as hereby and hereafter amended, restated or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, WCM wishes to become a Conduit, and Mizuho wishes to become a Liquidity
Bank and a Co-Agent, under the Credit Agreement on the terms and subject to the
conditions hereinafter set forth;

WHEREAS, in addition, the Loan Parties desire to amend the Credit Agreement as
hereinafter set forth; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Agents are willing to agree to such amendments on the terms and
subject to the conditions set forth in this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below:

1.1. All references in the Credit Agreement to “Calyon New York Branch” are
hereby replaced with “Credit Agricole Corporate and Investment Bank,” and all
references in the Credit Agreement to “Calyon” (whether alone or as part of
another defined term) are hereby replaced with “CACIB.” All references in the
Credit Agreement to “Park Avenue Receivables Company LLC” are hereby replaced
with “Jupiter Securitization Company LLC,” and all references in the Credit
Agreement to “PARCO” (whether alone or as part of another defined term) are
hereby replaced with “Jupiter.”

1.2. Section 1.1(a) of the Credit Agreement is hereby amended to (a) move the
word “and” at the end of clause (iv) thereof to the end of clause (v) thereof,
and (b) to insert the following new clause (vi) therein:

(vi) in the event that WCM elects not to make any such Loan to Borrower, the WCM
Agent shall promptly notify Borrower and, unless Borrower cancels its Borrowing
Request, each of the WCM Liquidity Banks severally agrees to make its Ratable
Share of such Loan to Borrower, on the terms and subject to the conditions
hereof, provided that at no time may the aggregate principal amount of WCM’s and
the WCM Liquidity Banks’ Loans at any one time outstanding exceed the lesser of
(i) the WCM Group’s Group Limit, and (ii) WCM’s Percentage of the Borrowing Base
(such lesser amount, the “WCM Allocation Limit”).

1.3. Section 1.5(g) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following Sections 1.5(g) and 1.5(h):

(g) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the WCM Group exceeds the WCM Allocation Limit, or the aggregate
principal amount of the Loans outstanding from WCM exceeds the WCM Liquidity
Banks’ aggregate Liquidity Commitments pursuant to the WCM Liquidity Agreement
divided by 102%, Borrower shall prepay such Loans by wire transfer to the WCM
Agent received not later than 1:00 p.m. (New York City time) on the first
Business Day thereafter of an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid.

(h) Upon receipt of any wire transfer pursuant to Section 1.5(a), (b), (c), (d),
(e), (f) or (g), the applicable Co-Agent shall wire transfer to each of

 

3



--------------------------------------------------------------------------------

its Constituent Lenders their respective shares thereof not later than 1:30 p.m.
(New York City time) on the date when received. Any prepayment required pursuant
to Section 1.5(b), (c), (d), (e), (f) or (g) shall be applied first, to the
ratable reduction of the applicable Group’s Alternate Base Rate Loans
outstanding, second, to the ratable reduction of the applicable Group’s LIBOR
Loans outstanding, and lastly, to the reduction of the applicable Group’s CP
Rate Loans selected by Borrower (or the Servicer, on Borrower’s behalf).

1.4. Section 2.2(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(e) Unless each of the Co-Agents shall have received written notice by 1:00 p.m.
(New York City time) on the third (3rd) Business Day prior to the last day of an
Interest Period with respect to a LIBOR Loan that Borrower intends to reduce the
aggregate principal amount of LIBOR Loans outstanding from the Liquidity Banks,
each of the Jupiter Liquidity Banks, the Atlantic Liquidity Banks and the CAFCO
Liquidity Banks shall be entitled to assume that Borrower desires to refinance
its maturing LIBOR Loans on the last day of such Interest Period with Alternate
Base Rate Loans, and each of the Gotham Liquidity Banks, the WCM Liquidity Banks
and the Starbird Liquidity Banks shall be entitled to assume that Borrower
desires to refinance its maturing LIBOR Loans on the last day of such Interest
Period with LIBOR Loans for the same Interest Period then ending to the extent
of the applicable Liquidity Banks’ ability to provide the funding without the
customary three (3) Business Days notice or, otherwise, with Alternate Base Rate
Loans.

1.5. Section 6.1(s) of the Credit Agreement is hereby amended to insert the
following at the end thereof:

In addition to the foregoing, each of International Paper and the Borrower
represents and warrants as to itself that each remittance of Collections by
International Paper to the Borrower under the Receivables Sale and Contribution
Agreement will have been (i) in payment of a debt incurred by International
Paper in the ordinary course of business or financial affairs of International
Paper and the Borrower and (ii) made in the ordinary course of business or
financial affairs of International Paper and the Borrower. Furthermore, the
Borrower, the Administrative Agent and each Lender represents and warrants, as
to itself, that each remittance of Collections to the Administrative Agent or
the Lenders hereunder will have been (x) in payment of a debt incurred by the
Borrower in the ordinary course of the business or financial affairs of the
Borrower and the recipient thereof and (y) made in the ordinary course of the
business or financial affairs of the Borrower and the recipient thereof.

 

4



--------------------------------------------------------------------------------

1.6. Section 8.5 of the Credit Agreement is hereby amended to add the following
at the end thereof:

In the event that any Loan Party delivers a notice to the Co-Agents of the type
described in the definition of “Pool Receivable,” together with each of the
Collateral Reports described above, the Servicer shall deliver to the Co-Agents
a detailed explanation of the computation of the Default Ratio, the Dilution
Ratio and the Past Due Ratio as well as the adjustments in the numerator and
denominator to each of these ratios resulting from the exclusion of the
Receivables owing from such Specified Obligor then being excluded from Pool
Receivables.

1.7. [***]

1.8. Section 10.2(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy and including any rules or regulations issued under or
implementing any existing law) or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency,
including any request or directive relating to a Funding Source’s calculations
of regulatory capital requirements (a “Regulatory Change”): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source’s obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or Excluded Taxes) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit, increase
in capital or similar requirement against assets of, deposits with or for the
account of a Funding Source, or credit extended by a Funding Source pursuant to
a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it (each such Funding
Source that suffers any event described in any of the preceding clauses
(i)-(iii), an “Affected Entity”), then, upon

 

5



--------------------------------------------------------------------------------

written demand by the applicable Co-Agent upon the Borrower (with a copy to the
Administrative Agent and Servicer), the Borrower shall pay to the Administrative
Agent, for the benefit of the relevant Affected Entity, such amounts charged to
such Affected Entity or such amounts to otherwise compensate such Affected
Entity for such increased cost or such reduction; provided, however, that in the
case of a Regulatory Change resulting in an increase in the regulatory capital
required to be maintained by any Affected Entity, the Borrower shall not be
liable to compensate such Affected Entity for such increase for any period prior
to the 61st day following written notification thereof from the applicable
Co-Agent to the Borrower (with a copy to the Administrative Agent and the
Servicer).

1.9. Section 11.1(a) of the Credit Agreement is hereby amended to insert the
following new first sentence therein:

Each member of the WCM Group hereby irrevocably designates and appoints Mizuho
Corporate Bank, Ltd., as WCM Agent hereunder and under the other Transaction
Documents to which the WCM Agent is a party, and authorizes the WCM Agent to
take such action on its behalf under the provisions of the Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the WCM Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto.

1.10. Section 11.9 of the Credit Agreement is hereby amended to insert the
following new clause (f) at the end thereof:

(f) Mizuho acts, or may in the future act: (i) as administrator of WCM, (ii) to
provide credit or liquidity enhancement for the timely payment for WCM’s
Commercial Paper and (iii) to provide other services from time to time for WCM
(collectively, the “Mizuho Roles”). Without limiting the generality of Sections
11.1 and 11.8, each of the Agents and WCM hereby acknowledges and consents to
any and all Mizuho Roles and agrees that in connection with any Mizuho Role,
Mizuho may take, or refrain from taking, any action which it, in its discretion,
deems appropriate, including, without limitation, in its role as administrator
of WCM, the giving of notice to the WCM Liquidity Banks of a mandatory purchase
pursuant to the WCM Liquidity Agreement.

1.11. Section 14.5(b) of the Credit Agreement is hereby amended (a) to delete
“who rates any Conduit’s Promissory Notes or other debt securities” in clause
(iii) thereof, and (b) to insert “Mizuho,” before “BTMU” in clause (iv) thereof.

1.12. Clause (iv) of the definition in Exhibit I to the Credit Agreement of
“Eligible Receivable” is hereby amended and restated in its entirety to read as
follows:

 

6



--------------------------------------------------------------------------------

(iv) which (A) by its terms is due and payable within 91 days of the original
billing date therefore and has not had its payment terms extended more than
once, (B) has not been transferred, in whole or in part, to notes receivable,
and (C) is not owing from an Obligor that has had all or any portion of the
Receivables owing from it transferred to notes receivable, provided that the
foregoing clause (C) shall not apply to National Envelope Corporation unless any
Receivable owing from it is transferred to notes receivable, in whole or in
part, on or after January 1, 2011,

1.13. The definition in Exhibit I to the Credit Agreement of each of the terms
specified below is hereby amended and restated in its entirety to read,
respectively, as follows:

“Co-Agents’ Fee Letter” means that certain Co-Agents’ Fee Letter dated as of
January 12, 2011 by and among the Co-Agents and Borrower, as the same may be
amended, restated or otherwise modified from time to time.

“Committed Lender” means (a) each of the Gotham Liquidity Banks, (b) each of the
Jupiter Liquidity Banks, (c) each of the Starbird Liquidity Banks, (d) each of
the CAFCO Liquidity Banks, (e) each of the WCM Liquidity Banks, and (f) each of
the Atlantic Liquidity Banks.

“Conduits” means Gotham, Starbird, Jupiter, CAFCO, WCM and Atlantic.

“Constituent” means, (a) as to the Gotham Group, any member of the Gotham Group
from time to time a party hereto, (b) as to the Jupiter Agent, any member of the
Jupiter Group from time to time party hereto, (c) as to the Starbird Agent, any
member of the Starbird Group from time to time party hereto, (d) as to the CAFCO
Group, any member of the CAFCO Group from time to time party hereto, (e) as to
the WCM Agent, any member of the WCM Group from time to time party hereto, and
(f) as to the Atlantic Agent, any member of the Atlantic Group from time to time
party hereto, and when used as an adjective, “Constituent” shall have a
correlative meaning.

“Credit and Rebill” means any reduction to the Outstanding Balance of a
Receivable which is re-documented by a new invoice for the same product and the
same Obligor (unless such new invoice is issued on the same date as the original
invoice). For purposes of measuring Dilution, if the Servicer is able to net the
two invoices, a Credit and Rebill may be valued at the amount by which the
original invoice exceeds the new invoice; otherwise, it shall be valued at the
entire amount of the original invoice.

“Group” means the Atlantic Group, the Gotham Group, the Jupiter Group, the
Starbird Group, the WCM Group or the CAFCO Group, as the case may be.

“Liquidity Bank” means:

(a) with respect to Gotham, BTMU or any Eligible Assignee of BTMU’s Commitment
and/or Liquidity Commitment,

 

7



--------------------------------------------------------------------------------

(b) with respect to Jupiter, JPMorgan or any Eligible Assignee of JPMorgan’s
Commitment and Liquidity Commitment,

(c) with respect to Starbird, BNP Paribas or any Eligible Assignee of BNP
Paribas’s Commitment and Liquidity Commitment,

(d) with respect to CAFCO, Citibank or any Eligible Assignee of Citibank’s
Commitment and Liquidity Commitment,

(e) with respect to WCM, Mizuho or any Eligible Assignee of Mizuho’s Commitment
and Liquidity Commitment, and

(f) with respect to Atlantic, CACIB or any Eligible Assignee of CACIB’s
Commitment and Liquidity Commitment,

in each of the foregoing cases, to which Borrower has consented if required
under Section 12.1. A Liquidity Bank will become a “Lender” hereunder at such
time as it makes any Liquidity Funding.

“Liquidity Termination Date” means:

(a) as to the Gotham Group, January 11, 2012 (unless such date is extended from
time to time in the sole discretion of the Gotham Liquidity Banks);

(b) as to the Jupiter Group, January 11, 2012 (unless such date is extended from
time to time in the sole discretion of the Jupiter Liquidity Banks);

(c) as to the Starbird Group, January 11, 2012 (unless such date is extended
from time to time in the sole discretion of the Starbird Liquidity Banks);

(d) as to the CAFCO Group, January 11, 2012 (unless such date is extended from
time to time in the sole discretion of the CAFCO Liquidity Banks);

(e) as to the WCM Group, January 11, 2012 (unless such date is extended from
time to time in the sole discretion of the WCM Liquidity Banks); and

(f) as to the Atlantic Group, January 11, 2012 (unless such date is extended
from time to time in the sole discretion of the Atlantic Liquidity Banks).

“Net Pool Balance” means, at any time, the Eligible Receivables Net Balance
minus (a) the aggregate amount, if any, by which the Outstanding Balance of all
Eligible Receivables of each Obligor and its Affiliates exceeds the Obligor
Concentration Limit for such Obligor and minus (b) unapplied cash and other
offsets applicable to the Eligible Receivables.

“Pool Receivable” means any Receivable other than a Receivable owing from a
Specified Obligor that has suffered a Credit Event and as to which the Servicer
has given

 

8



--------------------------------------------------------------------------------

written notice to the Co-Agents that it wishes to exclude such Specified
Obligor’s Receivables from the Pool Receivables.

“Specified Obligor” means any of (a) Office Depot Inc. and (b) Corrugated
Supplies Company LLC and its Affiliates, Ruscorr, LLC and CSC-Indiana, LLC.

1.14. The following new definitions are hereby inserted into Exhibit I to the
Credit Agreement in their appropriate alphabetical order:

“Credit Event” means, with respect to any Specified Obligor, that such Specified
Obligor has suffered an Event of Bankruptcy or that the Loan Parties have
written off the Receivables owing from such Specified Obligor.

“Mizuho” means Mizuho Corporate Bank, Ltd.

“WCM” means Working Capital Management Co., L.P., a California limited
partnership, and its successors.

“WCM Agent” means Mizuho in its capacity as agent for the WCM Group, together
with its successors in such capacity.

“WCM Allocation Limit” has the meaning set forth in Section 1.1(a)(vi).

“WCM Group” means, collectively, WCM and the WCM Liquidity Bank(s).

“WCM Liquidity Agreement” means, collectively, any liquidity agreement pursuant
to which any of the WCM Liquidity Banks provides liquidity to WCM and any
related asset purchase agreement, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“WCM Liquidity Bank” means Mizuho and any other Liquidity Bank that now or
hereafter enters into this Agreement and a WCM Liquidity Agreement.

 

9



--------------------------------------------------------------------------------

1.15. Each of Exhibits II and V to the Credit Agreement is hereby amended and
restated in its entirety to read as set forth in the comparably numbered exhibit
set forth in Annex A to this Amendment.

1.16. Exhibit IV to the Credit Agreement is hereby amended to add Lockbox no.
532655 at PNC Bank in Chicago in the last line thereof.

1.17. Schedule A to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth in Annex B to this Amendment.

1.18. Each of the parties hereto hereby consents to the future assignment by
CNAI to Citibank, N.A. of all of its rights and obligations as Administrative
Agent at such time as CNAI may determine such assignment to be desirable,
provided that substantially simultaneously with, each of the Collection Account
Agreements and each of the UCC financing statements filed by the Administrative
Agent in connection with the Receivables Sale and Contribution Agreement or the
Credit Agreement is amended to reflect “Citibank, N.A., as Administrative Agent”
as the new secured party thereunder.

2. Representations and Warranties. As an inducement to the Agents and the
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
each of them as follows:

(i) the representations and warranties set forth in Section 6.1 of the Credit
Agreement are true and correct on and as of the date of this Amendment as though
made on and as of such date; and

(ii) no event has occurred and is continuing that constitutes an Amortization
Event, and no event has occurred and is continuing that constitutes an Unmatured
Amortization Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution and delivery to the Administrative
Agent’s counsel of each of the documents listed on Annex C hereto, and
(b) receipt by the Co-Agents of the Amendment and Renewal Fee (as defined in the
Co-Agents’ Fee Letter) in immediately available funds.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

10



--------------------------------------------------------------------------------

(c) Ratification. Except as expressly amended hereby, the Credit Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, LLC

 

    By:  

/s/ Phillip M. Sisneros

  Name:   Phillip M. Sisneros   Title:   President  

 

12



--------------------------------------------------------------------------------

 

INTERNATIONAL PAPER COMPANY, AS SERVICER

AND SOLELY FOR PURPOSES OF SECTION 1.5 HEREOF,

INDIVIDUALLY

 

By:

 

/s/ Errol A. Harris

     

Name: Errol A. Harris

     

Title:   Vice President & Treasurer

 

 

13



--------------------------------------------------------------------------------

  GOTHAM FUNDING CORPORATION    

By:

 

/s/ Frank B. Bilotta

   

Name:

  Frank B. Bilotta    

Title:

  President    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as a Liquidity Bank

 

By:

 

/s/ Ravneet Mumick

   

Name:

  Ravneet Mumick    

Title:

  Authorized Signatory  

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as Gotham Agent

 

By:

 

/s/ Aditya Reddy

   

Name:

  Aditya Reddy    

Title:

  Senior Vice President  

 

14



--------------------------------------------------------------------------------

  JUPITER SECURITIZATION COMPANY LLC  

BY: JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN-

FACT

 

By:

 

/s/ Trisha Lesh

   

Name:

  Trisha Lesh    

Title:

  Vice President  

 

 

JPMORGAN CHASE BANK, N.A.,

as a Liquidity Bank and as Jupiter Agent

 

By:

  

/s/ Trisha Lesh

    

Name:

   Trisha Lesh     

Title:

   Vice President   

 

15



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION

 

By:  

/s/ Frank B. Bilotta

  Name:   Frank B. Bilotta   Title:   President   BNP PARIBAS, ACTING THROUGH
ITS NEW YORK BRANCH, as a Liquidity Bank and as Starbird Agent By:  

/s/ Philippe Mojon

  Name:   Philippe Mojon   Title:   Director   By:  

/s/ Doo-Sik Nam

  Name:   Doo-Sik Nam   Title:   Vice President  

 

16



--------------------------------------------------------------------------------

   

 

ATLANTIC ASSET SECURITIZATION LLC

 

 

BY:

  CREDIT AGRICOLE CORPORATE AND INVESTMENT  

BANK, AS ATTORNEY-IN-FACT

 

By:

 

/s/ Sam Pilcer

   

Name:

  Sam Pilcer    

Title:

  Managing Director    

By:

 

/s/ Jorge Frias

   

Name:

  Jorge Frias    

Title:

  Managing Director       CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Liquidity Bank and as
Atlantic Agent  

By:

 

/s/ Sam Pilcer

   

Name:

  Sam Pilcer    

Title:

  Managing Director    

By:

 

/s/ Jorge Frias

   

Name:

  Jorge Frias    

Title:

  Managing Director  

 

17



--------------------------------------------------------------------------------

 

WORKING CAPITAL MANAGEMENT CO., L.P.

  By:  

/s/ Schinichi Nochiide

   

Name:

  Schinichi Nochiide    

Title:

  Attorney-in-Fact  

 

 

MIZUHO CORPORATE BANK, LTD., as a Liquidity

Bank and as WCM Agent

  By:  

/s/ Leon Mo

    

Name:

  Leon Mo     

Title:

  Authorized Signatory   

 

18



--------------------------------------------------------------------------------

CAFCO, LLC

 

BY:   CITIBANK, N.A., ITS ATTORNEY-IN-FACT

 

By:  

/s/ David Mandel

  Name:   David Mandel   Title:   Vice President  

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent By:  

/s/ David Mandel

  Name:   David Mandel   Title:   Vice President  

 

CITIBANK, N.A.,

as CAFCO Agent and as a Liquidity Bank

By:  

/s/ David Mandel

  Name:   David Mandel   Title:   Vice President  

 

19



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT II

FORM OF BORROWING REQUEST

—     —    —

RED BIRD RECEIVABLES, LLC

BORROWING REQUEST

For Borrowing on                                 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent

1251 Avenue of the Americas

New York, New York 10020-1104

Attn: Securitization Group, Fax No. (212) 782-6448

JPMorgan Chase Bank, N.A., as Jupiter Agent

Chase Tower, 13th Floor

10 South Dearborn, Mail Suite IL1-0079

Chicago, IL 60603

Attention: Jupiter Funding Manager, Fax No. (312) 732-1844

BNP Paribas, acting through its New York Branch, as Starbird Agent

787 Seventh Avenue, 8th Floor

New York, New York 10019

Attention: Linda Ruivivar, Fax No. (212) 841-2992

Credit Agricole Corporate and Investment Bank, as Atlantic Agent

1301 Avenue of the Americas

New York, NY 10019

Attention: Roman Burt, Fax No. (917) 849-5584

Mizuho Corporate Bank, Ltd., as WCM

Agent Americas Financial Products Division

Securitization & Structured Finance

1251 Avenue of the Americas

New York, NY 10020

Attention: David Krafchik, Fax No. (212) 282-4105

and

Citibank, N.A., as CAFCO Agent

750 Washington Boulevard

Stamford, CT 06901

Attention: Loretta Lachman, Fax No. (914) 274-9027

 

20



--------------------------------------------------------------------------------

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of March 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Red Bird Receivables,
LLC (the “Borrower”), International Paper Company, as Servicer, the Conduits,
Liquidity Banks and Co-Agents, from time to time party thereto, and Citicorp
North America, Inc., as Administrative Agent. Capitalized terms defined in the
Credit Agreement are used herein with the same meanings.

1. The Borrower hereby certifies, represents and warrants to the Agents and the
Lenders that on and as of the Borrowing Date (as hereinafter defined):

(a) all applicable conditions precedent set forth in Article V of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 6.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
aggregate principal amount of the Gotham Group’s Loans at any one time
outstanding will not exceed the Gotham Allocation Limit, the aggregate principal
amount of the Jupiter Group’s Loans at any one time outstanding will not exceed
the Jupiter Allocation Limit, the aggregate principal amount of the Starbird
Group’s Loans at any one time outstanding will not exceed the Starbird
Allocation Limit, the aggregate principal amount of the Atlantic Group’s Loans
at any one time outstanding will not exceed the Atlantic Allocation Limit, the
aggregate principal amount of the WCM Group’s Loans at any one time outstanding
will not exceed the WCM Allocation Limit, and the aggregate principal amount of
the CAFCO Group’s Loans at any one time outstanding will not exceed the CAFCO
Allocation Limit.

2. The Borrower hereby requests that the Conduits (or their respective Liquidity
Banks) make an Advance on                     ,             (the “Borrowing
Date”) as follows:

(a) Aggregate Amount of Advance: $                    calculated as:

 

Rollover Amount:

 

                                  

  

Reduction Amount:

 

 

  

New Loan Amount:

 

 

  

Total Advance:

 

 

  

 

  1. Gotham Group’s Share of Advance: $                    

 

21



--------------------------------------------------------------------------------

  2. Jupiter Group’s Share of Advance: $            

 

  3. Starbird Group’s Share of Advance: $            

 

  4. CAFCO Group’s Share of Advance: $            

 

  5. Atlantic Group’s Share of Advance: $            

 

  6. WCM Group’s Share of Advance: $            

(b) Interest Rate Requested: CP Rate

(c) Jupiter Group, Starbird Group, CAFCO Group, Atlantic Group, WCM Group and
Gotham Group repayment date:                         

3. Please disburse the proceeds of the Loans as follows:

(i) Gotham Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ];

(ii) Jupiter Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ];

(iii) Starbird Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ];

(iv) CAFCO Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ];

(v) Atlantic Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ]; and

(vi) WCM Group: [Wire transfer $            to account no.             at
            Bank, in [city, state], ABA No.             , Reference:
            ].

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this             day of                 ,
            .

 

RED BIRD RECEIVABLES, LLC, AS BORROWER

By:

 

 

   

Name:

   

Title:

 

 

23



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To:   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent

JPMorgan Chase Bank, N.A., as Jupiter Agent

BNP Paribas, acting through its New York branch, as Starbird Agent

Credit Agricole Corporate and Investment Bank, as Atlantic Agent

Mizuho Corporate Bank, Ltd., as WCM Agent

Citibank, N.A., as CAFCO Agent

Citicorp North America, Inc., as Administrative Agent

  

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of March 13, 2008 among Red
Bird Receivables, LLC (the “Borrower”), International Paper Company, as
Servicer, the Conduits, Liquidity Banks and Co-Agents from time to time party
thereto, and Citicorp North America, Inc., as Administrative Agent (as amended,
restated or otherwise modified from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.        I am the duly elected                                 of Borrower.

2.        I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.        The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 4 below].

[4.        Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:
                                ]

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                    , 20        .

 

By:

       

Name:

   

Title:

 

 

24



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE A

COMMITMENTS

[***]

 

25



--------------------------------------------------------------------------------

ANNEX C

CLOSING DOCUMENTS

 

1. Amendment No. 4 to Second Amended and Restated Credit and Security Agreement,
duly executed by each of the parties thereto.

 

2. Confirmation that the following UCC financing statements remain of record and
effective:

 

Debtor Name & Address

  

Secured Party Name & Address

   Type of
Filing   

Jurisdiction

  

File No./File Date

   Expiration
Date  

International Paper Company

   Citicorp North America, Inc., as Administrative Agent    UCC-1    New York
SOS   

Original file #20080314018813

6 filed 03/14/2008

     03/14/2013   

6400 Poplar Avenue, Memphis, TN 38197

  

450 Mamaroneck Avenue

Harrison, NY 10528

           

Red Bird Receivables, LLC

   Citicorp North America, Inc., as Administrative Agent    UCC-1    Delaware
SOS    Original file #20080917557 filed 03/13/2008      03/13/2013   

6400 Poplar Avenue, Memphis, TN 38197

  

450 Mamaroneck Avenue

Harrison, NY 10528

           

 

3. Co-Agents’ Fee Letter, duly executed by each of the parties thereto.

 

4. A certificate of Borrower’s Assistant Secretary certifying a copy of its
resolutions authorizing its execution delivery and performance of the above
documents and the names and titles of its authorized officers.

 

5. A Certificate of IPCO’s financial officer certifying that, as of the closing
date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.

 

6. A Compliance Certificate in the form of Exhibit V in Annex A to this
Amendment, duly executed by Borrower.

 

7. A reliance letter, addressed to WCM and Mizuho, individually and as WCM
Agent, with respect to each of the legal opinions delivered under the
Receivables Sale and Contribution Agreement and the Credit and Security
Agreement.